Order affirmed, without costs of this appeal to any party, upon the ground that upon the record before us it appears that it had been determined that the deceased at the time of his injury and death was an employee of both defendants. All concur. (Appeal from an order granting a motion by defendant Foster Wheeler Corporation for a stay until the decision of the Workmen’s Compensation Board has become final and until appeals have been finally determined.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.